85 F.3d 616
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frank JOHNSON, a Former Undercover Agent of the StateAttorney's Office of Allegheny County, Maryland,Plaintiff-Appellant,v.N.T.F. Trooper KECKLER, Individually and Official Capacity,State Police Officer/Barrack-B;  N.T.F. Trooper Updegraffee,Individually and Official Capacity, State Police/Barrack-B;Barry Levine, Individually and Official Capacity as a StateAttorney for the State Attorney Office of Allegheny County,Maryland;  Kenneth Long, Jr., Individually and OfficialCapacity as a State Attorney for Washington County,Maryland;  office Of the State Attorney for WashingtonCounty, Maryland;  Office of The State Attorney forAllegheny County, Maryland, Defendants-Appellees.
No. 96-6236.
United States Court of Appeals, Fourth Circuit.
Submitted April 15, 1996.Decided May 7, 1996.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Catherine C. Blake, District Judge.  (CA-95-274-CCB)
Frank Johnson, Appellant Pro Se.  Mark Holdsworth Bowen, Assistant Attorney General, Betty Stemley Sconion, Assistant Attorney General, Pikesville, Maryland;  Daniel Karp, Kevin Bock Karpinski, ALLEN, JOHNSON, ALEXANDER & KARP, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Johnson v. Keckler, No. CA-95-274-CCB (D.Md. Jan. 11, 1996).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.